Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

BETWEEN JOHN F. ANTIOCO AND BLOCKBUSTER INC.

John F. Antioco (“Antioco”) and Blockbuster Inc., a Delaware corporation (the
“Company”), enter into this settlement agreement. Antioco and the Company are
collectively referred to as the “Parties.”

WHEREAS, Antioco has served as the Chief Executive Officer of the Company and
the Chairman of the Company’s Board of Directors (the “Board”) since 1997, and,
in that capacity, was a party to letter agreement dated June 18, 2004, as
amended from time to time (together with any addendum thereto, the “Employment
Agreement”) and the Blockbuster Amended and Restated Senior Executive Short-Term
Incentive Plan, as amended from time to time (together with any addendum
thereto, the “STIP”);

WHEREAS, the terms of the Employment Agreement provided that Antioco receive a
Target Bonus in the amount of $3.825 million for his services during 2006;

WHEREAS, pursuant to the performance targets set by the Board of Blockbuster
under the STIP, Antioco would have received a Performance Award in the amount of
$7.65 million, or 200% of the Target Bonus, for his services during 2006,
subject to the negative discretion of the Board;

WHEREAS, following the Company’s conditional award of $2.28 million, and its
ultimate award of no bonus to Antioco, a dispute arose with respect to the
amount of Antioco’s Bonus Award for the year 2006;

WHEREAS, Antioco believes that his bonus awarded or lack of bonus was wrongful
and a material breach of the Employment Agreement, and that it constituted “Good
Reason” for

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 1 -



--------------------------------------------------------------------------------

Antioco to terminate his employment under paragraph 10 of the Employment
Agreement and the Company disagrees with that position (the “Dispute”);

WHEREAS, the Parties now wish to fully resolve the Dispute, and to release all
claims against each other relating to Antioco’s 2006 Bonus Award and with
respect to Antioco’s claims for additional compensation, including all
compensation that he claims as a result of an alleged termination for “Good
Reason”, and to be free from further direct and indirect legal involvement,
expense, and inconvenience relating to the Dispute.

THEREFORE, in consideration of the foregoing premises, the releases and
covenants contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties enter into
the following settlement agreement, including all exhibits and annexes described
herein and attached hereto (collectively the “Settlement Agreement”), which is
effective as of the date that this Settlement Agreement is fully executed and
delivered by the Parties (the “Effective Date”):

1. Execution of Amended and Restated Employment Agreement. The Parties shall
execute an amended and restated employment agreement that will govern the terms
of Antioco’s employment by the Company (the “Amended and Restated Employment
Agreement”), a copy of which is attached hereto as Exhibit “A” and incorporated
herein by reference.

2. Releases and Covenants Not to Sue.

2.1. Release by the Antioco Parties of the Company Released Parties and Covenant
Not to Sue. Antioco, on behalf of himself, his attorneys, heirs, spouse, family,
executors, administrators and assigns (collectively the “Antioco Parties”),
hereby fully, finally, and forever generally waives, releases, surrenders,
acquits, and forever discharges the Company

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 2 -



--------------------------------------------------------------------------------

and its respective predecessors, successors, assigns, parents, subsidiaries, and
affiliates and its respective past and present shareholders, directors,
officers, partners, employers, employees, agents, representatives, principals,
insurers, advisors, attorneys, heirs, executors, and assigns as applicable,
(collectively the “Company Released Parties”) from any and all claims, demands,
liabilities, suits, damages, losses, expenses, attorneys’ fees, obligations or
causes of action, known or unknown of any kind and every nature whatsoever, and
whether or not accrued or matured, which any of them has or may have based on,
arising from or out of, relating to or in connection with the Company’s payment
or contractual obligations under the Employment Agreement; provided, however,
that such release shall not limit or release (i) any Antioco Parties’ rights or
obligations under this Settlement Agreement or the Amended and Restated
Employment Agreement, and (ii) Antioco’s rights to indemnification from the
Company in respect of his services as an officer or director of the Company or
any of its subsidiaries as provided by law or the certificates of incorporation
or bylaws (or like constitutive documents) of the Company. Each of the Antioco
Parties hereby agrees and covenants not to assert, file, prosecute, maintain,
commence, institute (or sponsor or purposely facilitate any person in connection
with the foregoing), any complaint or lawsuit or any legal, equitable,
arbitration, or administrative proceeding of any nature, against any of the
Company, arising from or out of, relating to, or in connection with, any matter
released in this Paragraph 2.1, and represents and warrants that no other person
or entity has initiated or, to the extent within his or its control, will
advance any such claim or initiate any such proceeding on his or its behalf.

2.2. Release by the Company of Released Antioco Parties and Covenant Not to Sue.
Effective as of the date hereof, the Company, on behalf of itself, its
respective past and present shareholders, directors, officers, partners,
attorneys, employees, agents,

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 3 -



--------------------------------------------------------------------------------

representatives, principals, insurers, advisors, parents, subsidiaries, and
assigns (collectively the “Company Releasors”), hereby fully, finally, and
forever generally waives, releases, surrenders, acquits, and forever discharges
Antioco, his family, attorneys, heirs, executors, successors, and assigns
(collectively the “Released Antioco Parties”) from any and all claims, demands,
liabilities, suits, damages, losses, expenses, attorneys’ fees, obligations or
causes of action, of any kind and every nature whatsoever, and whether or not
accrued or matured, which any of them has or may have based on, arising from or
out of, relating to, or in connection with Antioco’s contractual and performance
obligations set forth in the Employment Agreeement, provided however, that such
release shall not limit or release any of the Company Releasors’ rights or
obligations under this Settlement Agreement or the surviving rights and benefits
under the Amended and Restated Employment. Each of the Company Releasors hereby
agrees and covenants not to assert, file, prosecute, maintain, commence,
institute (or sponsor or purposely facilitate any person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable, arbitration, or
administrative proceeding of any nature against any of the Released Antioco
Parties based on, arising from or out of, relating to, or in connection with any
matter released in this Paragraph 2.2, and represents and warrants that no other
person or entity has initiated or, to the extent within his or its control, will
advance any such claim or initiate any such proceeding on his or its behalf.

3. Reservations and Limitations. It is mutually expressly agreed and understood
that this Settlement Agreement is not intended to, and does not, amend,
restrict, nullify, or supersede in any way any of the terms of the Amended and
Restated Employment Agreement or any Party’s respective obligations under the
Amended and Restated Employment Agreement. The Amended and Restated Employment
Agreement shall remain in

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 4 -



--------------------------------------------------------------------------------

full force and effect.

4. Non-Assignment of Claims. Each of the Parties to this Settlement Agreement
represents that it has not assigned any of the claims that are released in this
Settlement Agreement. The Company hereby indemnifies and holds harmless the
Antioco Released Parties from, and only from, any and all claims and causes of
action brought by anyone claiming by, through, or under any of the claims of
Antioco or the Antioco Parties that are released pursuant to this Settlement
Agreement. Antioco hereby indemnifies and holds harmless the Released Company
Parties from, and only from, any and all claims and causes of action brought by
anyone claiming by, through, or under any of the Antioco Releasors’ claims that
are released pursuant to this Settlement Agreement.

5. No Admission of Liability. By entering into this Settlement Agreement, no
Party admits any wrongdoing or the correctness of any other Party’s allegations.

6. Warranties, Representations and Non-Reliance. Each Party hereby expressly
warrants and represents that: (i) it is the lawful owner of all claims herein
released; (ii) it has full and express authority to settle and release the
claims as set forth in this Settlement Agreement; (iii) it knows of no person or
entity that intends to assert a claim by, through, under, or on behalf of such
Party; (iv) it is not relying upon any statements, understandings,
representations, expectations, or agreements other than those expressly set
forth in this Settlement Agreement; (v) it is represented and has been advised
by qualified legal counsel in connection with this Settlement Agreement, which
such party makes voluntarily and of its own choice and not under coercion or
duress; (vi) it has made its own investigation of the facts and is relying
solely upon

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 5 -



--------------------------------------------------------------------------------

its own information and knowledge and the advice of its counsel; (vii) it has no
expectation that any other Party or such Party’s attorneys will disclose to it
facts material to this Settlement Agreement in whole or in part; and (viii) it
knowingly waives any claim for damages or to rescind or avoid this Settlement
Agreement based upon undisclosed facts, known or unknown. The Parties agree and
stipulate that each Party is relying upon the representations and warranties in
this Paragraph in entering into this Settlement Agreement. These representations
and warranties shall survive the execution of this Settlement Agreement.

7. No Fiduciary Capacity, Construction and Absence of Presumptions. Each Party
agrees that none of the other Parties has acted or is acting in any capacity as
a fiduciary to it or him in connection with the negotiation, preparation, and
consummation of this Settlement Agreement and the transactions contemplated
hereby. No Party makes any representation to or covenant with any other Party
about the legal, tax or other consequences of this Settlement Agreement or the
transactions contemplated hereby. Each Party has had access to and separate
representation by the legal, tax and other advisors of that Party’s own
choosing, and has freely and fully reviewed and negotiated the terms of this
Settlement Agreement. No presumption shall apply that either Party is the
drafter of this Settlement Agreement, nor shall any provision or ambiguity in a
provision be construed against a Party on the basis that the Party is deemed to
have drafted such provision.

8. Governing Law and Dispute Resolution. This Settlement Agreement and its
enforceability shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to principles of conflicts of laws.

9. Entire Agreement. For the purpose of implementing a full and complete release
and discharge of claims, the Parties expressly acknowledge that this Settlement
Agreement

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 6 -



--------------------------------------------------------------------------------

contemplates the extinction of all claims described in Paragraph 2, including
claims for attorneys’ fees. The Parties expressly waive any right to assert
after the execution of this Settlement Agreement that any such claim, demand,
obligation, or cause of action has, through ignorance, oversight, or for any
other reason, been omitted from the scope of this Settlement Agreement. This
Settlement Agreement, together with the Amended and Restated Employment
Agreement, is the entire agreement between the Parties concerning the subject
matters hereof, and supersedes and prevails over all other prior and/or
contemporaneous agreements, understandings, correspondence or representations by
or between the parties, whether oral or written, and the Parties have made no
promises to each other, other than those in this Settlement Agreement. This
Settlement Agreement may not be modified or amended, and there shall be no
waiver of its provisions, except by a written instrument executed by the
Parties.

10. Further Assurances. The Parties agree that they shall, from time to time,
execute, acknowledge, and deliver, or cause to be executed, acknowledged, and
delivered to the other Parties instruments, agreements, lien waivers, and other
documents as each Party shall reasonably request in order to further evidence
and carry out this Settlement Agreement. The Parties further agree that the
releases contracted for herein shall be broadly construed.

11. Captions. The captions, headings, and arrangements used in this Settlement
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms or conditions hereof.

12. Severability. If any provision of this Settlement Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid under the applicable law of any jurisdiction, the remainder of this
Settlement Agreement or the application of such provision to other persons or
circumstances or in other jurisdictions shall not be affected thereby. Also, if

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 7 -



--------------------------------------------------------------------------------

any provision of this Settlement Agreement is held to be invalid or
unenforceable under any applicable law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such law. Any provision hereof that may be held invalid
or unenforceable under any applicable law shall not affect the validity or
enforceability of any other provision hereof.

13. Certain Definitions. Whenever in this Settlement Agreement the singular
number is used, the same shall include the plural where appropriate (and vice
versa), and words of any gender shall include each other gender where
appropriate. As used in this Settlement Agreement, the word “or” shall mean
“and/or,” the word “include” or its derivatives shall mean “include without
limitation,” the word “person” shall mean any natural person or any entity,
organization, or government, the words “herein,” “hereof,” “hereto” or
derivatives shall refer to this entire Settlement Agreement, the word “day”
shall mean a calendar day, and the word “law” shall include any statute,
regulation, rule, judicial order, and other legal pronouncement having the
effect of law.

14. Counterparts. This Settlement Agreement may be executed in multiple original
counterparts, all of which taken together shall constitute one and the same
instrument.

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 8 -



--------------------------------------------------------------------------------

EXECUTED in multiple original counterparts this 19th day of March, 2007.

/s/ John F. Antioco

John F. Antioco

 

Blockbuster Inc.

 

By: /s/ Larry J. Zine

 

Name: Larry J. Zine

 

Title: Executive Vice President, Chief Financial Officer

and Chief Administrative Officer

   

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE, PAGE- 9 -